--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vista International Technologies. Inc. 10-Q [vista-10q_06302011.htm]
 
Exhibit 10.4
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of January, 2011, by and between Vista International Technologies, Inc.,
a corporation incorporated and existing under the laws of the State of Delaware,
having its principal place of business located at 88 Inverness Circle East,
Suite N-103, Englewood, Colorado 80112, (hereinafter referred to as “Vista”),
and Mustang Consulting, LLC, a limited liability company organized and existing
under the laws of the state of Texas, having its principal place of business
located at 5527 Sterling Brook, Houston, Texas 77041, (hereinafter referred to
as “Mustang”; each of Vista and Mustang hereinafter is referred to individually
as a “Party” and collectively as the “Parties”).
 
RECITALS
 
A.  
Vista is engaged in the development of thermal gasification technology.

 
B.  
Vista is engaged in the development, management, ownership and operation of tire
recycling and clean, renewable energy projects (collectively, the “Business”).

 
C.  
Mustang has commercial and technical expertise in both gasification technology
and the Business.

 
D.  
Vista wishes to take advantage of Mustang’s expertise in the Business by having
Mustang support Vista’s efforts to advance its gasification technology and
Business activities, subject to and in accordance with the provisions of this
Agreement.

 
E.  
In the course of the discussions relating to the Business, each Party will have
access to (a) Confidential Information (hereinafter defined) and (b) key
employees and other agents or representatives (the “Personnel”) of the other
Party.

 
F.  
As a condition precedent to the granting of such access, each Party requires the
other Party to execute this Agreement, pursuant to which (a) each Party’s
Confidential Information will be protected and (b) each Party shall agree, among
other things, not to induce any of the other Party’s Personnel to leave
employment or otherwise terminate their association with such Party.

 
NOW THEREFORE, in consideration of the agreements set forth below, the receipt,
adequacy and sufficiency of which hereby are acknowledged, the Parties agree as
follows:
 
1.  
SERVICES, STATUS AND COMPENSATION

 
1.1  
Services

 
Mustang hereby agrees to perform for Vista the Services more fully described in
SCHEDULE 1.1 attached hereto.  Upon receipt of a written request for specific
tasks to implement the Services included in SCHEDULE 1.1, Mustang shall prepare,
at no cost to Vista, a statement of work activities, in reasonable detail,
required to complete the specific tasks and/or Services. This statement shall
include an estimate of the man-hours, costs and expenses which are necessary and
will reasonably be incurred by Mustang to timely complete such tasks and/or
Services.
 
If at any time after the initiation of the Services requested by Vista, Mustang
has expended 75% of the man-hours and/or costs and expenses estimated by Mustang
to accomplish the Services, and more than 25% of the work activities required to
complete the specific tasks and/or Services described on Schedule 1.1 have yet
to be performed, Mustang shall promptly notify Vista.
 
Vista will have the choice to either a) order the cessation of the work on the
requested tasks and/or Services, b) authorize Mustang to complete the requested
Services, or c) mutually agree to a revised scope and budget. Mustang will
invoice Vista for all man-hours, costs and expenses actually provided in the
performance of the requested tasks and/or Services.
 
 
 
1

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
 
1.2  
Status

 
Vista hereby acknowledges that (i) Mustang is performing the Services for Vista
only for the purposes and to the extent set forth in this Agreement and (ii)
Mustang's relationship to Vista shall, during the term of this Agreement, be
that of an independent contractor.  Nothing in this Agreement shall render
Mustang an employee, partner, agent, joint venturer or principal with Vista for
any purpose.  Mustang warrants that it is customarily engaged in an independent
trade, occupation, profession, or business related to the Services performed
under this Agreement.
 
1.3  
Compensation

 
In consideration of the performance by Mustang of the Services, Vista agrees to
pay Mustang the compensation set forth in SCHEDULE 1.3 attached hereto.
 
2.  
CONFIDENTIALITY

 
2.1  
Confidential Information

 
Each Party acknowledges that, during the term of this Agreement, such Party
shall have access to the Confidential Information (defined below) of the other
Party, and agrees, during the term of this Agreement and for a period of three
(3) years after the termination of this Agreement, (a) not to use, reproduce,
disseminate, reverse engineer or disclose any such Confidential Information
except (i) to the extent the same comes into the public domain through no
violation of the provisions of this SECTION 2.1, (ii) to those Personnel of the
applicable Party who are required to have access to such Confidential
Information in order to perform their respective employment or other obligations
to or on behalf of the receiving Party in connection with the Services, provided
each such person (A) is made aware of the confidential nature of such
information and (B) agrees to be bound by the provisions of this SECTION 2.1, or
(iii) if compelled by the order of a court of competent jurisdiction to disclose
such Confidential Information and (b) that no Party obtains any ownership
interest in any Confidential Information owned by the other Party solely by
virtue of having access to such Confidential Information.
 
For purposes of this Agreement, the term “Confidential Information” includes any
and all material of either Party, which such material relates, either directly
or indirectly, to the Services, and any material created for either Party’s
Personnel, in whatever form or format, and all of the results and proceeds
thereof, in whatever stage of completion as may exist from time to time,
including, without limitation, all rights of whatever kind and character,
globally, in perpetuity, in any and all languages, of copyright, trademark,
patent, production, manufacture, recordation, reproduction, transcription,
broadcast and exhibition by any art, method or device, now known or hereafter
devised, including without limitation, radio broadcasting, web streaming and
internet, any other form of exhibition, whether the same consists of literary,
mechanical or any other form or works, themes, ideas, compositions, creations or
products, together with agreements with investors, proprietary information,
technical data, trade secrets or know-how, research, product plans, products,
services, customer or client lists, customers or clients of either Party,
markets, software, developments, inventions, discoveries, improvements,
processes, formulas, technology, designs, drawings, engineering, marketing,
finances or other business information disclosed to a Party by the other Party,
either directly or indirectly, in writing, orally or by drawings or observation
of parts or practices or equipment, or any other proprietary material, data,
information, instructions, technical or otherwise, owned or possessed by either
Party.
 
Confidential Information may be in any form and may include any copies or
reproductions thereof. Confidential Information does not include information:
(a) in the public domain, (b) already known to a Party other than pursuant to
the access obtained through the course of the discussions of the Project
contemplated hereby, (c) created by the receiving Party independently of the
disclosing Party’s data or materials or (d) that comes lawfully into the
receiving Party’s possession from sources other than the disclosing Party, its
Personnel, employees, agents, contractors or affiliates.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
 
2.2  
Non-Solicitation

 
During the term of this Agreement and for one year after the termination of this
Agreement, neither Party shall, in any manner, solicit or induce any Personnel,
employee or source of referrals or funding of the other Party to terminate or
limit its existing relationships with the other Party.  For the avoidance of
doubt, general advertisements for open job positions not specifically directed
at a Party, its Affiliates or one or more of its employees shall not constitute
a direct or indirect solicitation of an employee of the other Party.
 
2.3  
Non-Disparagement

 
During the term of this Agreement and for one year after the termination of this
Agreement, neither Party shall, in any capacity, communicate any message to any
third party which disparages the other Party or any of their respective
Personnel, or which injures or is calculated to injure the goodwill or
reputation of any of such persons or any of the Confidential Information of such
person.
 
2.4  
Restrictive Covenant Sections

 
The Parties hereby agree that the covenants and restrictions set forth in each
of SECTIONS 2.1, 2.2 and 2.3 above (the “Restrictive Covenant Sections”) (a) are
reasonable with respect to their duration and proscription, (b) shall be
construed as agreements which are independent of any other provisions of this
Agreement and (c) shall survive the termination of this Agreement as set forth
herein.
 
3.  
TERM AND TERMINATION; EFFECT OF TERMINATION

 
3.1  
Term.

 
The term of this Agreement shall be for one (1) year from the date first set
forth above, unless sooner terminated by either Party, in writing, delivered to
the other Party in accordance with SECTION 4.12 below.
 
3.2  
Effect of Termination

 
Upon termination of this Agreement, all rights and duties of the parties
hereunder shall cease, except Vista shall be obliged to pay, within thirty (30)
days of the effective date of termination, all amounts then due and owing to
Mustang for Services completed by Mustang prior to the termination date.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
 
4.  
GENERAL PROVISIONS

 
4.1  
Complete Agreement

 
This Agreement constitutes the complete and exclusive agreement between the
parties and supersedes all prior written and/or oral statements pertaining
thereto.
 
4.2  
No Waiver, Remedies Cumulative

 
No delay or failure on the part of either Party to exercise any right or remedy
in this Agreement shall operate as a waiver of such right or remedy.  The rights
and remedies of each Party hereunder are cumulative to and not exclusive of any
other right or remedy either Party may have as a result of the breach of any of
the provisions of this Agreement.
 
4.3  
Governing Law; Jurisdiction

 
This Agreement shall be governed by and construed in accordance with the laws
and decisions of the State of New York, including the conflicts of laws
provisions thereof, except to the extent that such conflict of laws provisions
would require the laws of another state to apply.  The parties hereto hereby
consent to the jurisdiction of the District Court for Suffolk County, New York
for all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Party hereto irrevocably waives, to the
extent permitted by law, any objection that it otherwise may have to claim that
such proceeding has been brought in an inconvenient forum.
 
4.4  
 Injunctive Relief

 
The Parties acknowledge that any violation of the provisions of the Restrictive
Covenant Sections will cause the other Party irreparable injury, the amount and
nature of which cannot be reasonably or adequately compensated for in monetary
damages.  Accordingly, either Party may enforce such provisions by seeking
injunctive or other equitable relief in addition to any other remedies available
at law.  The Party seeking such injunctive or other relief may do so without the
necessity of posting a bond or other form of security.  If a court of competent
jurisdiction declares any provision of the Restrictive Covenant Sections to be
too broad to be specifically enforced, such provision shall be enforced to the
maximum extent permitted by law.
 
4.5  
Indemnity

 
Each Party hereby agrees to indemnify the other Party (each such Party in such
capacity hereinafter referred to as an “Indemnitor”) and each of the affiliates
of such other Party (collectively, the “Indemnified Parties”) and hold each such
Indemnified Party harmless from any and all liabilities, losses, costs or
expenses incurred by any of such Indemnified Parties in connection with any
action, suit or proceeding brought against any of such Indemnified Parties which
arise out of (a) the failure by either Party to comply with the provisions of
this Agreement or (b) any claim by any third party that the use by any
Indemnified Party of any intellectual property provided by the applicable
Indemnitor or any affiliate of such Indemnitor infringes upon the rights of such
third party.  The indemnification obligations of this SECTION 4.5 shall not
apply to any claim, action, suit or proceeding between the Parties, relating to
or arising out of a breach of this Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
 
4.6  
Amendments with Consent of Parties

 
Amendments may be made to this Agreement from time to time by the mutual
agreement of the parties hereto.  All amendments shall be in writing and shall
be executed by each of the parties hereto.
 
4.7  
Severability of Provisions

 
Each provision of this Agreement shall be considered severable from the other
provisions of this Agreement and if, for any reason, any provision of this
Agreement is determined by a court of competent jurisdiction to be invalid or
unenforceable under any existing or future law, such invalidity shall not impair
the operation of or affect those portions of this Agreement which are valid, and
the same shall remain in full force and effect.
 
4.8  
Execution in Counterparts

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original document, but all of which, taken together, shall be
deemed to be one and the same agreement.  Photocopy, facsimile and electronic
signatures shall carry the same force and effect as an original signature.
 
4.9  
Binding Effect

 
This Agreement shall be binding upon each of the parties hereto, together with
their respective successors and assigns.
 
4.10  
Attorneys’ Fees

 
In any court or other action brought by either Party to enforce or interpret any
one or more of the provisions of this Agreement, the prevailing party, in
addition to any other relief which such Party may be awarded, shall be
reimbursed for its reasonable attorneys’ fees.
 
4.11  
Affiliates

 
Each Party hereby agrees that such Party shall cause each of its respective
affiliates and Personnel to comply with the restrictions set forth in this
Agreement.
 
4.12  
Notices

 
All notices pursuant to this Agreement shall be (a) in writing, which includes
email and facsimile, (b) sent to the applicable Party at the address set forth
below the signature of such Party and (c) deemed received on the date sent,
provided the sender has confirmation of receipt of any facsimile or email and
all mail deliveries include pre-paid postage.
 
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date set forth above.
 
 

  Vista International Technologies, Inc.                 /s/ Bradley Ripps    
Bradley Ripps
CEO
 


Notice Address:
88 Inverness Circle East, Suite N-103,
Englewood, Colorado 8011
(303) 690-8300 (phone)
(303) 468-8800 (efax)
bripps@vvit.us
               
Mustang Consulting, LLC
                     
/s/ Paul C. Marley II
   
Paul C. Marley II
President
 


Notice Address:
5527 Sterling Brook,
Houston, Texas 77041
(832) 685-4745 (phone)
(713) 937-0953 (fax)
Mustang.consulting@earthlink.net




With a Copy To:
Susan B. Schneider, Esq.
Foster Graham Milstein & Calisher, LLP
621 17th Street, 19th Floor
Denver, CO 80293
(303) 333-9810 (phone)
(303) 333-9786 (fax)
sschneider@fostergraham.com
 

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
CONSULTING AGREEMENT

 
SCHEDULE 1.1


SERVICES




The Services to be performed by Mustang may consist of any or all of the
following:

 
Executive Management
 
Regulatory Reporting Support
 
Strategic Planning
 
Corporate Financing Strategy
 
Marketing Support
 
Financial Analysis
 
Accounting Support
 
Relationship Development
 
Relationship Management
 
Operations Management
 
Engineering Management and Services
 
Equipment Supply Contract Negotiations
 
EPC Contract Negotiation and Management
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 1.3


COMPENSATION




During the term of this Agreement and in consideration of the Services to be
performed by Mustang, Vista shall pay to Mustang, within thirty (30) days after
the end of each calendar month and receipt of the invoice set forth below, the
sum of $140 per hour expended by Mustang in connection with the performance of
the Services performed, provided, however, any time spent in-transit or for
travel shall be billed at the rate of $70 per hour.  Reasonable out-of-pocket
expenses included in the scope of work and actually incurred by Mustang also
will be reimbursed by Vista on a monthly basis.  Immediately following the last
day of each calendar month during the term of this Agreement, Mustang shall
submit to Vista an invoice setting forth the total number of hours and a
reasonably detailed description of the Services performed by Mustang during the
foregoing month, together with an itemization of the out-of-pocket expenses
actually incurred by Mustang in connection with the Services. If at any time
Mustang has expended 75% of the man hours and/or costs and expenses estimated by
Mustang to accomplish the Services, and more than 25% of the work activities
required to complete the specific tasks and/or Services described on Schedule
1.1 have yet to be performed, then Mustang shall deliver to Vista the notice
described more fully in Section 1.1 of the Agreement, and Mustang neither shall
perform additional Services nor make additional expenditures unless and until
the Parties have reached the agreement described in the second to last sentence
of such Section 1.1.





--------------------------------------------------------------------------------